Citation Nr: 9919064	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-37 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to a higher rating for post-traumatic stress 
disorder, initially assigned a 30 percent rating, effective 
from May 29, 1992, and a 70 percent rating, effective from 
November 1, 1994.

Entitlement to an effective date earlier than November 1, 
1994, for the assignment of a 70 percent rating for PTSD and 
a total rating for compensation purposes based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1993 and later RO decisions that denied secondary 
service connection for a right eye disability; granted 
service connection for PTSD and assigned a 30 percent rating, 
effective from May 29, 1992, and a 70 percent rating, 
effective from November 1, 1994; granted service connection 
for a left eye condition and assigned a 30 percent rating; 
and assigned a total rating for compensation purposes based 
on individual unemployability, effective from November 1, 
1994.

In November 1997, the Board remanded the case to the RO for 
additional development.  The veteran and his representative 
in correspondence dated in February 1999 and May 1999, 
respectively, withdrew the appeals with the issues of 
entitlement to secondary service connection for a right eye 
disability and an increased evaluation for the left eye 
condition.  Hence, these matters are no longer for appellate 
consideration.  38 C.F.R. § 20.204 (1998).


In the May 1999 written argument, the representative requests 
service connection for dysthymia.  Since service connection 
is already in effect for PTSD or a neuropsychiatric 
condition, the Board finds that the claim for service-
connected for dysthymia has essentially been granted and that 
the issue of service connection for dysthymia is no longer a 
matter for VA adjudication or appellate consideration.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1996).  The Board will 
consider all neuropsychiatric symptoms as manifestations of 
the PTSD in the evaluation of this disorder.


FINDINGS OF FACT


1.  On May 29, 1992, and in December 1992, the veteran 
submitted claims for service connection for PTSD.

2.  The veteran's PTSD is manifested primarily by nightmares 
and recollections of incidents of Vietnam with associated 
sleep disturbance, anxiety, angry outbursts, intrusive 
thoughts, and depression that produce severe social and 
industrial impairment or occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood.

3.  Symptoms, such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or name; 
that produce total occupational and social impairment are not 
shown. 

4.  The PTSD symptoms have rendered the veteran demonstrably 
unable to obtain or retain substantially gainful employment 
since May 29, 1992.


CONCLUSIONS OF LAW

1.  The criteria for a schedular 100 percent rating for PTSD 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Code 9411, effective prior to November 7, 1996.

2.  The criteria for the assignment of a total rating for 
PTSD with dysthymia, effective from May 29, 1992, are met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Factual Background


The veteran had active service from May 1965 to May 1967.

VA and private medical reports, including documents received 
from the Social Security Administration in the 1990's, show 
that the veteran was treated and evaluated for psychiatric 
problems in the 1990's.  The more salient medical reports 
with regard to the claims being considered in this appeal are 
discussed in the following paragraphs.

A private medical report shows that the veteran was 
hospitalized in February 1992 following a possible suicide 
attempt.  The impression was depression and alcohol.

On May 29, 1992, the veteran submitted correspondence noting 
that he had a service-connected disability, and attachments 
noting the presence of psychiatric problems.  In December 
1992, he specifically requested service connection for PTSD.  
The correspondence of record prior to May 29, 1992, does not 
show an intent to apply for service connection for a 
psychiatric disability.

A private medical report shows that the veteran underwent 
psychiatric evaluation in December 1992.  He was found to 
have PTSD manifested by sleep disturbance with nightmares, 
anger, intrusive thoughts, survival guilt, and depression.

On an application for increased compensation based on 
unemployability dated in February 1993, the veteran reported 
that he had last worked full time in October 1992.  He 
reported work experience as a carpenter and that he had 
worked from September to October 1992 for $10.00 per hour.  
He reported that prior employment had terminated in October 
1991. 

In March 1993, the veteran underwent psychiatric examination 
at a VA medical facility.  The Axis I diagnoses were alcohol 
abuse in remission and PTSD.  A GAF (global assessment of 
function) of 61 was reported.  It was noted that the veteran 
had not worked since October 1992 and had become more 
irritable.

A private medical report shows that the veteran was seen for 
psychiatric problems in 1992 and 1993.  Symptoms included 
difficulty trusting others, irritability and outbursts of 
anger, difficulty in concentrating, hypervigilance, 
exaggerated startle response, and recurring nightmares and 
dreams and flashbacks about combat.  He was considered 
unemployable.  The psychiatric diagnoses were PTSD, chronic 
and severe; and dysthymia secondary to PTSD.

The veteran and his wife testified at a hearing in March 
1994.  The testimony was to the effect that the veteran's 
PTSD was more severe than evaluated and that the veteran had 
only been able to find temporary work in 1992.

A VA summary of the veteran's hospitalization from September 
to October 1994 shows that the veteran was treated for PTSD 
and dysthymia secondary to PTSD.  It was noted that he was 
having brief flashbacks and intrusive thought of experiences 
in Vietnam.  A GAF score of 38 was noted.  The RO assigned a 
total rating for the veteran's PTSD under the provisions of 
38 C.F.R. § 4.29 (1998) from September to October 31, 1994, 
based on this hospitalization.  The summary of this 
hospitalization notes that the severity of the veteran's 
interpersonal difficulties and volatility of emotions, 
rendered him unable to sustain gainful employment and, hence, 
he was considered unemployable.

A decision of an Administrative Law Judge of the SSA dated in 
February 1995, shows that the veteran was awarded disability 
benefits, retroactively to October 1992.  It was noted that 
the medical evidence showed severe and chronic PTSD, 
depression, loss of vision of the left eye, and degenerative 
disc disease.

A VA hospital summary shows that the veteran was treated for 
PTSD with dysthymia from March to April 1995.  The GAF was 
42, and the highest GAF in the past year was 44.  It was 
noted that the veteran was considered unemployable.

The veteran underwent VA psychiatric examination in July 
1995.  It was noted that the veteran had PTSD with symptoms 
of irritability, inability to cope with authority, and 
avoidance that were compounded by his inability to find a 
job.  A GAF of 52 was noted.

The veteran and his wife testified at a hearing in July 1995.  
The testimony was to the effect that the veteran had been 
essentially unemployable due to PTSD since 1992.  It was 
noted that he attempted to work in 1992, but had only been 
able to find temporary work.

On an application for increased compensation based on 
unemployability dated in July 1995, the veteran reported that 
he became too disabled to work in 1992.  He reported 
employment from September to October 1992, and no other 
employment since October 1991.


A VA letter dated in July 1995 notes that the veteran had 
received inpatient and outpatient treatment for PTSD.  It was 
noted that he continued to suffer from nightmares, 
flashbacks, intrusive thoughts, irritability, anxiety, 
depression, decreased and restless sleep, and social 
isolation.  The signatory, a physician, opined that the 
veteran was unemployable due to PTSD.


A summary of the veteran's VA hospitalization in October 1995 
shows that he was treated for PTSD with dysthymia.  A GAF of 
44 was reported , and this score was the highest reported in 
the past year.  It was noted that the veteran was 
unemployable.

A summary of the veteran's VA hospitalization in October 1996 
shows that he was treated for PTSD with dysthymia.  A GAF of 
40 was noted, and the highest GAF in the past year was 44.  
The veteran was considered unemployable.

The veteran and his wife testified before the undersigned 
sitting at the RO in June 1997.  The testimony was to the 
effect that the veteran had been essentially unemployable 
since 1991 due to PTSD symptoms.

A summary of the veteran's VA hospitalization in December 
1997 reveals that he was treated for PTSD and dysthymia 
secondary to PTSD.  A GAF of 44 was noted, and 44 was noted 
to be the highest GAF in the past year.  The veteran was 
considered unemployable.

The veteran underwent a VA psychiatric examination in July 
1998.  There was no evidence of paranoia or delusions or 
hallucinations.  There was no evidence of suicidal or 
homicidal ideations.  Concentration was slightly impaired, 
but he was able to subtract 7 from 100 with some effort.  His 
abstraction capacity was intact.  He showed good insight and 
judgment.  His speech was pressured at times when he was 
discussing his frustration with the system and everyday life.  
His mood was euthymic to dysphoric.  He appeared depressed 
when he talked about his combat experience.  His affect was 
anxious.  The Axis I diagnoses were PTSD; and alcohol and 
polysubstance dependence in remission.  The GAF was 50.

A VA letter dated in May 1999 notes that the veteran was 
being treated for PTSD.  His symptoms included anxiety, angry 
outbursts, depression, intrusive thoughts, and flashbacks and 
nightmares causing decreased and interrupted sleep.  It was 
noted that the symptoms worsened with the slightest stress 
and interfered with social and interpersonal relationship.   

A review of documents in the veteran's claims folder shows 
that prior to the grant of service connection for PTSD and a 
left eye condition, effective from May 29, 1992, and December 
14, 1992, respectively, there were no compensable service-
connected disabilities since a September 1980 RO rating 
decision decreased the evaluation for costochondritis from 10 
to zero percent.


B.  Legal Analysis


The veteran's claims for service connection for a higher 
rating for post-traumatic stress disorder, initially assigned 
a 30 percent rating, effective from May 29, 1992, and a 
70 percent rating, effective from November 1994; and for an 
effective date earlier than November 1, 1994, for the 
assignment of a 70 percent rating for PTSD and a total rating 
for compensation purposes based on individual unemployability 
are well grounded, meaning they are plausible.  The Board 
finds that all relevant evidence has been obtained with 
regard to these claims and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent



Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Correspondence received from the veteran on May 29, 1992, 
with attachments noting the presence of psychiatric problems, 
and the correspondence from him dated in December 1992, 
specifically requesting service connection for PTSD 
constitute a claim for service connection for PTSD that was 
first received on May 29, 1992.  38 C.F.R. § 3.155(a) (1998).  
The correspondence of record prior to May 29, 1992, does not 
show an intent to apply for service connection for a 
psychiatric disability.  Hence, the veteran's initial claim 
for service connection for PTSD was received on May 29, 1992.

A longitudinal review of the evidence shows that the veteran 
has been essentially unemployed due to symptoms of PTSD since 
he filed his original claim for service connection for this 
disorder on May 29, 1992.  The testimony of the veteran and 
his wife at various hearings is to this effect, and the 
medical evidence indicates continuous treatment for 
psychoneurotic problems, including numerous hospitalizations 
since February 1992.  The medical reports of the veteran's 
treatment since 1992 have continuously indicated that he is 
unemployable due to PTSD symptoms, and that  this disorder is 
manifested primarily by intrusive thoughts, nightmares and 
recollections of incidents of Vietnam with associated sleep 
disturbance, anxiety, angry outbursts, and depression that 
produce severe social and industrial impairment or 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood.

The evidence, however, does not reveal PTSD symptoms, such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or name, that produce total 
occupational and social impairment to support the assignment 
of a total rating for this disorder under the provisions of 
diagnostic code 9411, effective November 7, 1996.

The medical evidence indicates that the symptoms of the 
veteran's PTSD alone are sufficient to prevent the veteran 
from obtaining or maintaining gainful employment.  Under the 
earlier criteria, demonstrable inability to obtain or retain 
employment was one of the criteria for a 100 percent 
schedular rating.  In Johnson v. Brown, 7 Vet. App. 95, 97 
(1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) upheld the Secretary's interpretation 
that the criteria for a 100 percent rating "are each 
independent bases for granting a 100 percent rating."  
Accordingly, the Board finds that the earlier criteria are 
more favorable to the veteran for rating purposes, and that, 
based on those criteria, a total schedular rating is 
warranted for the PTSD, effective from May 29, 1992.  
38 U.S.C.A. § 5110 (a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The claim for effective date earlier than November 1, 1994, 
for a total rating for compensation purposes based on 
individual unemployability is rendered moot by the Board's 
granting of a total rating for PTSD, effective from May 29, 
1992.  The evidence does not show that the veteran had a 
compensable service-connected disability since 1980 prior to 
the grant of service connection for PTSD and a left eye 
condition, effective from May 29, 1992, and December 14, 
1992, respectively.  Nor does he maintain entitlement to a 
total rating for compensation purposes prior to May 29, 1992.



ORDER

An increased evaluation of 100 percent for PTSD, effective 
from the earlier date of May 29, 1992, is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

